Citation Nr: 1619558	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, claimed as residuals of a spinal cord injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to August 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2011, the Board reopened the previously denied claim for service connection for residuals of a spinal cord injury and remanded it for additional development to include a VA examination.  The VA examination was conducted in April 2012.  

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record. 

In May 2013, the Board remanded the claim noting that the April 2012 examination was incomplete.  A new VA examination was requested and was conducted in June 2013. 

In December 2014, the Board denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder, claimed as residuals of a spinal cord injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand, which called for the claim to be remanded as the June 2013 VA examination was found to be inadequate.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  

In June 2015, the Board remanded the claim on appeal for additional development consistent with the Court Order.  Unfortunately, the requested development has not yet been completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2015 remand, the Board explained why the June 2013 VA opinion was inadequate and requested that the Veteran be examined by a doctor who had never examined the Veteran before.  The examiner was to provide a detailed opinion, which specifically takes into consideration the Veteran's lay statements, the full service treatment records, and post-service medical evidence.  

In response, a VA examination and opinion was obtained in October 2015.  However, the examination was conducted by a certified physician's assistant and not a medical doctor.  In addition, the examiner simply provided the June 2013 VA opinion and then included the statement that after reviewing the records, the examiner could find no reason to overturn the previous decision.  

This opinion is clearly inadequate as the examiner did not complete any of the requested analysis and did not provide a new, adequate opinion supported by the requested rationale.  As the Board's August 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The opinion requested in the August 2015 remand must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA orthopedic examination to be conducted by a medical doctor who has not previously examined the Veteran.  Access to the virtual claims file, to include a copy of this and the August 2015 Remands, must be made available to and reviewed by the examiner in conjunction with the examination.  
All indicated studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.  

In addressing the questions below, the examiner's opinion should be assisted by an examination and interview of the Veteran, a review of the Veteran's medical history, and findings as documented upon any prior examination or treatment.  The examiner must also consider the lay statements of record, which may be used to support a diagnosis or an assessment of etiology as related to service.  The examiner must then provide the following:

(a)  Based on a review of the claims folder and interview and evaluation of the Veteran, the examiner must identify any and all back disabilities present. 

(b)  Based on a review of the claims folder and interview and examination of the Veteran, the examiner should state, for each diagnosis of a back disability, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current back disability is directly related to the Veteran's military service, to include consideration as to whether it initially manifested or had its onset in service or otherwise whether the symptomatology shown in service is causally or etiologically related to a current back disorder.  The examiner must provide a supporting rationale for the opinion expressed. 

(c)  If the examiner believes that the Veteran has a back disorder which was present prior to service, the examiner should thoroughly explain the basis of that belief and specifically opine as to whether there is clear and unmistakable evidence (i.e., obvious or manifest) that such disorder developed prior to service, and, if it did, whether there is also clear and unmistakable evidence (i.e., obvious or manifest) that any increase in severity of symptoms during service represented mere natural progression of the pre-existing disorder, as opposed to an aggravation of the disorder.  The examiner must specify the evidence and medical principles considered in arriving at the conclusion. 

(d)  As explained in the August 2015 remand, the June 2013 VA examination was found to be inadequate as the examiner failed to discuss lay and medical evidence contained in the claims file, to include the Veteran's STRs from May 1981 to August 1981 documenting the Veteran's complaints of and treatment for back pain and the post-service lay and medical evidence in support of his conclusions.  

It is imperative that the examiner discuss the STR entries, lay statements, and post-service medical evidence, to include those discussed in the August 2015 remand, in providing a rationale for all conclusions.  The credibility of the lay evidence as it relates to the history of back problems must be addressed, in light of the medical history and other relevant evidence included in the claims folder.  

(e)  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

(f)  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition. 

(g)  Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), provided an appropriate period for response, and the case should thereafter be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


